Name: Commission Regulation (EEC) No 1005/81 of 10 April 1981 re-establishing the levying of customs duties on flax or ramie yarn, not put up for retail sale, products of category 115 (code 1150), originating in Brazil, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3320/80 apply
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 100/14 Official Journal of the European Communities 11 . 4. 81 COMMISSION REGULATION (EEC) No 1005/81 of 10 April 1981 re-establishing the levying of customs duties on flax or ramie yarn, not put up for retail sale, products of category 115 (code 1150), originating in Brazil , to which the preferential tariff arrangements set out in Council Regulation (EEC) nating in any of the said countries and territories, with the exception of countries listed in its Annex G, once the relevant Community maximum amount has been reached ; Whereas, in respect of flax or ramie yarn, not put up for retail sale, the ceiling, calculated as indicated above, should be 31 1-10 tonnes, and therefore the maximum amount is 155-55 tonnes ; whereas on 7 April 1981 the amounts of imports into the Commu ­ nity of flax or ramie yarn, not put up for retail sale originating in Brazil , a country covered by preferential tariff arrangemens, reached that maximum amount ; whereas, bearing in mind the objectives of Regulation (EEC) No 3320/80 which provides that maximum amounts should not be exceeded, customs duties should be re-established in respect of the products in question in relation to Brazil , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3320/80 of 16 December 1980 opening, allocating and providing for the administration of Community tariff preferences for textile products originating in developing countries and territories ( l ), and in parti ­ cular Article 4 thereof, Whereas Article 2 ( 1 ) and (2) of that Regulation provides that customs duties may, for each category of products listed in Annex D, be suspended up to a Community ceiling equal to 56-1 % of total imports of products in the category in question into the Community, from all beneficiaries, in 1977 ; whereas, however, the ceiling resulting from this calculation may in no case exceed 127-5 % in general of the pref ­ erential amount fixed for 1978 ; whereas, having regard to that ceiling, the amounts for products origi ­ nating in any one of the countries listed in Annex F should be within a maximum Community amount representing 50 % of that ceiling ; whereas Articles 3 (2) and 9 of that Regulation provide that the levying of customs duties may be re-established at any time in respect of imports of the products in question origi ­ HAS ADOPTED THIS REGULATION : Article 1 As from 14 April 1981 , the levying of customs duties, suspended in pursuance of Council Regulation (EEC) No 3320/80 shall be re-established in respect of the following products, imported into the Community and originating in Brazil : Code Category CCT heading No NIMEXE code ( 1981 ) Description 0 ) (2) (3) (4) 1150 115 54.03 54.03-10 ; 31 ; 35 ; 37 ; 39 ; 50 ; 61 ; 69 Flax or ramie yarn, not put up for retail sale Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. 0) OJ No L 354, 29 . 12. 1980, p . 1 . 11 . 4. 81 Official Journal of the European Communities No L 100/15 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 10 April 1981 . For the Commission Karl-Heinz NARJES Member of the Commission